DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Attorney Oleg Ioselevich’s affirmation of the election of Group I is acknowledged.

Status of Claims
	Claims 1-7 are currently pending.  
Claims 8-20 are canceled. 
Claims 1-7 are examined on the merits.
Claims 1-7 are rejected.

Priority
The instant application filed 05/08/2020 Claims Priority from Provisional Application 62845611, filed 05/09/2019.

Specification
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/2/21, and claim amendment, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected because it is unclear 1) how the “side chain radicals” referred to in line 1 of claim 2, which is interpreted to refer back to the side chain radicals of R of line 9 of claim 1 – these of the listed amino acids of lines 9-12 of claim 1, can contain, interpreted as comprise, a halogen, a C1-C6 haloalkyl, or a protecting group given that claim 1 states that R consists of the listed amino acid side chains, which do not comprise these, and 2) if those listed substitutions of claim 2 are intended to be added to the respective R side chain amino acid side chain radicals of claim 1, if this were the proper interpretation regardless of claim 2 lacking any ‘further comprising’ phrasing – this a further point of lack of clarity, where or how such additions are made.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 purports to state that the side chain radicals of claim 1 contain chemical moieites such as a halogen, a C1-C6 haloalkyl, and a protecting group, however given that claim 1’s “R is selected from the group consisting of side chain radicals of …” listed amino acids, and such amino acids do not comprise as a halogen, a C1-C6 haloalkyl, .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments, see pages 9-10, and claim amendment, filed 12/2/21, with respect to claims 1-3, 5 and 6 being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to the “N-phthalimidyl” recitation have been fully considered and are persuasive.  The rejection of claims 1-3, 5 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to the “N-phthalimidyl” recitation has been withdrawn. 
Applicant’s arguments, see page 9, and claim amendment, filed 12/2/21, with respect to the rejection(s) of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been fully considered and are persuasive based on the amendment removing some of the claim language addressed in that rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of that amendment to claim 2.
Applicant’s arguments, see page 10, filed 12/2/21, and claim 1 amendment, with respect to the rejection(s) of claim(s) 4 and 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection to claim 2 under this section is made in view of amendments to claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Andre et al., Tetrahedron Letters, Vol. 37, No. 2, pp. 183-186, 1996 (Andre) in view of The Chemistry of Benzotriazole Derivatives, Monbaliu, Ed., Topic in Heterocyclic Chemistry, Springer, 2016, cover page to page 2, page 69 and pages 95-142 provided (Benzo), as evidenced by Triphosgene Product Data Sheet, Aldrich Chemical Company, 2 pages, 1996 (Triphosgene), all references previously cited and provided.
Claim 1 is directed to a subgenus of protected monomers/reactants suitable for synthesis of azapeptides according to claim 1’s Formula (IA), 

    PNG
    media_image1.png
    117
    72
    media_image1.png
    Greyscale

where R is any of the listed side chain radicals of common amino acids, N represents the nitrogen substituted into an alpha amino acid structure to convert the latter to an aza-amino acid, A is any of the listed protecting groups however also includes a variant in which the proline side chain is formed along with R, this proline ring formed with the nitrogen of A’s NR1R2, and X is imidazoyl or benzotriazoyl.

In Scheme 2, page 184, an activated intermediate 7 is proposed, which was stated on the same page to not have been isolated “but rapidly coupled to an amino terminus of a peptide to give the desired aza-peptide motif.”  Intermediate 7 is depicted as follows:

    PNG
    media_image2.png
    130
    234
    media_image2.png
    Greyscale

The reactive moiety Cl reacts with the amino terminus of a peptide, proline, in the following step resulting in compound 1 on the second line of Scheme 2. Considering the similarity to claim 1’s Formula (IA), Z-Nβ corresponds with instant claim 1’s N-comprising protecting groups such as N-phthalimidyl or Boc or FMOC when these are attached to NR1R2 as R2 moieties. This is because substituting one protective group for another having similar function would be well within the ordinary skill in the art, as further substantiated below in the Benzo reference. Nα corresponds with the N of claim 1’s Formula (IA), and the CH2-CO2Et corresponds with an R side chain of aspartic acid that has been substituted with an (CH2)2 such as for protection during syntheses. The CO corresponds with the same of claim 1’s Formula (IA), 
    PNG
    media_image3.png
    33
    27
    media_image3.png
    Greyscale
, however the Cl  of Andre’s intermediate 7 does not correspond closely with either of claim 1’s X reactive groups – imidazoyl and benzotriazoyl.
 Benzo, however, broadly teaches the uses and advantages of benzotriazole, such as on page 2, Introduction, which states in part:
1H-Benzotriazole is a versatile synthetic auxiliary endowed with a unique set of
physicochemical properties. Alan R. Katritzky spent most of his research career
demonstrating that benzotriazole might be an ideal synthetic companion: easy on,
easy off, stable under a variety of conditions, and recyclable [1–10]. Besides,
benzotriazole is readily available in large quantities and is, most importantly,
inexpensive. Anchored on molecular scaffolds, the benzotriazole moiety acts as
an enabling group conveying its unique electronic, steric, and stereoelectronic
properties to the surroundings. Four major properties of the benzotriazole fragment
interplay and are responsible for the synthetic versatility of its derivatives: (1) excellent
leaving group ability, (2) electron-donating or electron-withdrawing character,
(3) stabilization of α-negative charges, and (4) stabilization of radicals.

Benzo more particularly teaches moieties and uses of benzotriazole in synthesizing peptides, azapeptides and oxyazapeptides, pages 95-142, more particularly on page 101 stating:

peptides has proven to be an efficient method for the construction of peptides (A,
Fig. 1). This method has been expanded to incorporate modified amino acids into
peptidomimetics. In order to satisfy the growing demand for modified peptides [3],
depsipeptides (B, Fig. 1), aminoxypeptides (C, Fig. 1), oxyazapeptides (D, Fig. 1),
hydrazinopeptides (E, R2¼H, Fig. 1), and azapeptides (E, R26¼H, Fig. 1) have been
synthesized and characterized. In all cases, the coupling between the RCOBt and
the amino acid, peptide, modified amino acid, or peptidomimetic proceeded with
the unambiguous formation of one reaction product in good to excellent yields
depending on the nature of the product.

and even more particularly giving several synthesis examples on pages 106-108 for azapeptides.  These broadly teach the utility of reacting a reactant comprising a terminal CO-Bt (Bt=benzotriazole) with another peptidic moiety to form a dipeptide-like or longer peptidic construct that includes an azapeptide unit.  See for example Scheme 21, page 108, which also lists among PG protecting groups Boc and Fmoc, which are found in Applicant’s claim 1 among R2 alternatives. Benzo, page 69, teaches that these are among the most utilized amino acid protecting groups, further supporting the obviousness of these as protecting groups as set forth in claim 1.
It would have been obvious to improve the reactants and consequent reaction steps to substitute for Z of Andre either the Boc or Fmoc protecting groups taught by Benzo based on simple substitution of two of the “most utilized” protecting groups as taught by Benzo because these are known to be in common use and have easy removal alternatives.  Also based on making improvements to the process of Andre, it would have been obvious to substitute, or replace, the reactive Cl of intermediate 7 with a more stable, broadly used and inexpensive benzotriazole to shift toward a more effective and stable synthetic process. This advance would shift away from the need to use triphosgene, which is known to have toxicity concerns, as evidenced by Triphosgene, see page 1 regarding phosgene gas and triphosgene toxicity, and would have been reasonably likely to result in efficient production of azapeptides from reactants/monomers meeting claim 1’s Formula (IA) by the substitutions set forth above.
The level of skill in the art of organic syntheses is high, and one of ordinary skill in the art would have reasonably been motivated to modify the reactants and monomers of Andre by implementing the clearly established improvements of Benzo to arrive at the claimed subgenus of claim 1.  Accordingly, claim 1 would have been obvious.

Claim 3 would have been obvious because Benzo teaches deprotection, see page 69, which would have reasonably removed the ethoxy during a deprotection step toward obtaining an azapeptide for therapeutic or other uses. Additionally and separately, based on Benzo’s synthesis schemes, e.g., pages 107 and 108, one skilled in the art would have recognized that certain amino acids could be reacted and synthesized without the need for protection of side groups, so the specific example of intermediate 7 of Andre would not have been considered immutable, rather just a non-limiting example as to the protection of side group moieties that need not always be applied.
Claim 4 depends from claim 1 requiring wherein X is imidazolyl. Benzo, page 105, teaches imidazolyl as a reactive group in the intermediate, compound 54, which was then reacted to form an ozyazadipeptide 56. Because this is a known reactive moiety involved in syntheses including to form oxyazadipeptides, substitution of this as a reactive group in position X would have been a matter of simple substitution based on selecting which type of synthetic reaction was desired with the monomer of Formula (IA) of claim 1.  There would have been a reasonable expectation of success given the established organic chemistry synthesis as documented by Benzo.
Claim 6, directed to the compound of claim 1 wherein X is benzotriazoylyl, would have been obvious based on the same reasoning applied to claim 1 because Benzo teaches multiple advantages of using benzotriazolyl as a reactive moiety including when synthesizing peptides and azopeptides, and this would have been reasonable to one of ordinary skill in the art to substitute for the reactive moiety of Andre.  There would have been a reasonable expectation of success given the extensive knowledge in the art of similar organic chemical syntheses involving peptides and peptidomimetic molecules.
Response to Arguments
Applicant's arguments filed 12/2/21 have been fully considered but they are not persuasive. 
Applicant, pages 12-13, primarily argues against the rejection citing an MPEP section that is directed to distinguishing prior art references that disclose compounds as intermediates,that stated to not 
As to Applicant’s arguments against replacing Andre’s Cl with those reactive moieties of claim 1, the secondary references of the rejection are applied to give the needed reasoning.  For the same reasons for improving Andre based on the teachings of the advantages of substituting the broadly used and inexpensive benzotriazole to shift toward a more effective and stable synthetic process per Benzo, this would not represent an improper change in principle as alleged on page 13, but rather an improvement with a reasonable expectation of success given the level of skill in the art of organic chemical syntheses.  When a secondary reference such as Benzo provides a basis for modifying a reaction of the primary reference, the resultant change in reaction does not result in a change in principle of operation envisioned by the cited MPEP 2143.01.  In the example given there, “The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.”  This is not the case here, where a different reactive group still results in a desired synthesis of the intermediate/reactant.
Regarding the last argument on page 13 and on page 14, including the argument against Andre not disclosing imidazoyl or benzotriazoyl, these essentially arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Andre et al., Tetrahedron Letters, Vol. 37, No. 2, pp. 183-186, 1996 (Andre) in view of The Chemistry of Benzotriazole Derivatives, Monbaliu, Ed., Topic in Heterocyclic Chemistry, Springer, 2016, cover page to page 2, page 69 and pages 95-142 provided (Benzo), as evidenced by Triphosgene Product Data Sheet, Aldrich .
Claim 5 depends from claim 4 and provides chemical structures of species that all include imidazolyl in position X and N-phthalimidyl in position A, with different amino acid side chains in respective positions R (note that the structures in claim 5 are inverted, turned 180 degrees along a horizontal axis with respect to the structure of claim 1 Figure (IA)).
While Benzo, Scheme 21, page 108, lists among PG protecting groups Boc and Fmoc, which are found in Applicant’s claim 1 among R2 alternatives, and on page 69 teaches that these are among the most utilized amino acid protecting groups, and both Andre and Benzo teach adjacent nitrogen configurations, neither Andre nor Benzo teach phthalimidyl groups as protecting groups suitable for amines.
SciUp, however, clearly and indisputably teaches that “Phthalimide is a classical protecting group for amines . . .”. Because this was a known and classical protecting group, so relatively fungible with other protecting groups, substitution of one for the other would have been reasonable to one of ordinary skill in the art, depending on available supplies, costs, and desired deprotection approaches when considering the reaction sequences as a whole. There would have been a reasonable expectation of success given the known reactivities of this as a classical protecting group.
Accordingly, based on the teachings of the combined references as set forth above, claim 5 would have been obvious.
Claim 7 depends from claim 6 and provides chemical structures of species that all include imidazolyl in position X and N-phthalimidyl in position A, with different amino acid side chains in respective positions R (note that the structures in claim 7 are inverted, turned 180 degrees along a horizontal axis with respect to the structure of claim 1 Figure (IA)).
While Benzo, Scheme 21, page 108, lists among PG protecting groups Boc and Fmoc, which are found in Applicant’s claim 1 among R2 alternatives, and on page 69 teaches that these are among the most utilized amino acid protecting groups, and both Andre and Benzo teach adjacent nitrogen 
SciUp, however, clearly and indisputably teaches that “Phthalimide is a classical protecting group for amines . . .”. Because this was a known and classical protecting group, so relatively fungible with other protecting groups, substitution of one for the other would have been reasonable to one of ordinary skill in the art, depending on available supplies, costs, and desired deprotection approaches when considering the reaction sequences as a whole. There would have been a reasonable expectation of success given the known reactivities of this as a classical protecting group.
Accordingly, based on the teachings of the combined references as set forth above, claim 7 would have been obvious.
Response to Arguments
Applicant's arguments filed 12/2/21 have been fully considered but they are not persuasive. 
Applicant, pages 15-18, primarily argues that the additional reference SciUp “does not disclose any compounds comprising an α nitrogen and imidazoyl or benzotriazoyl as in the compounds recited in claims 5 and 7, and consequently, does not cure the deficiency of Andre, Benzo and Triphosgene.”
The alleged deficiencies of Andre, Benzo and Triphosgene are addressed above and incorporated into this section.
As to Applicant’s argument against “the additional reference SciUp not disclosing any compounds comprising an α nitrogen and imidazoyl or benzotriazoyl as in the compounds recited in claims 5 and 7, this argues against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/FRED H REYNOLDS/Primary Examiner, Art Unit 1658